DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CORY MINGO,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-980

                              [July 29, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy III,
Judge; L.T. Case No. 12-014060 CF10A.

  Cory Mingo, South Bay, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.